Citation Nr: 0921739	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 14, 2004, for 
entitlement to nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy 
from January 1948 to January 1952.

This matter comes before the Board of Appeals for Veterans' 
Claims (Board) on appeal from a February 2005 administrative 
decision by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA), which denied entitlement to an earlier effective date 
of June 14, 2003, for entitlement to a nonservice connected 
pension.


FINDINGS OF FACT

1.  The Veteran's date of birth is September [redacted], 1930; he was 
over age 65 on September 17, 2001.

2.  The earliest date on which it is established that the 
Veteran has been in receipt of VA nonservice connected 
pension benefits is July 1, 2004.


CONCLUSION OF LAW

Entitlement to an earlier effective date of June 14, 2003, is 
established for entitlement to nonservice connected pension 
benefits.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.3, 3.102, 3.114, 3.400 (2008); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 207, 115 Stat 976, 991 (codified as amended at 38 
U.S.C.A. § 1513 (West 2002 & Supp. 2007)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

A review of the claims file reveals that a VA Form 21-526 was 
received from the Veteran on June 14, 2004, on which he 
claimed entitlement to nonservice connected pension benefits.  
The claim was processed using his Social Security number as a 
file number.  In support of his claim, the Veteran submitted 
bank statements for several prior months.  The date of birth 
listed on the application is September [redacted], 1930; this is 
verified in VA records.

In the October 2004 letter informing the Veteran that his 
claim for a nonservice connected pension had been granted, he 
was told that an earlier effective date of June 14, 2003, was 
possible under the liberalizing effects of Public Law 107-
103.  This law, which became effective in September 2001, 
provided automatic pension entitlement to Veterans over the 
age of 65.  As the Veteran was older than 65 as of September 
2001, 38 C.F.R. § 3.114 would allow assignment of a 
retroactive effective date, up to one year prior to receipt 
of the claim.

In December 2004, however, the RO discovered that the Veteran 
had already been receiving pension benefits under a different 
name and claim number.  The duplicate claim numbers were 
consolidated under the number listed above, and the Veteran 
was informed in February 2005 correspondence that because he 
had been receiving a pension prior to the enactment of Public 
Law 107-103, he was not eligible for the retroactive grant of 
benefits.

The Veteran has disputed the RO's version of events.  While 
he acknowledged, through his representative, that he 
apparently had two claims files open with VA, and that he has 
used two different variations of his first name, he denies 
ever having received any VA pension prior to his 2004 grant 
of benefits.

A review of the file shows no documentation of any decision 
on benefits or payments prior to July 2004.  The sole pre-
2004 entry into the file is a 1954 request for the assignment 
of a C number.  There is no application for pension benefits 
reflected, nor do records show payment of such at any time.  
The documentation associated with the claims file shows 
payment of Social Security benefits, not VA benefits.  
Moreover, the bank statements submitted by the Veteran show 
no deposits from VA during the several months involved; 
Social Security benefits are reflected.

In short, it is impossible to tell from the current claims 
file whether the Veteran was actually in receipt of any 
pension benefit prior to the June 14, 2004 award by the 
Pittsburgh RO.  The Board finds, in fact, that the 
preponderance of the evidence shows that no pension award was 
made prior to June 2004.  There is no evidence of payment of 
such in VA or bank records, and the claims file shows no 
application or adjudication process prior to June 2004.

The Board therefore considers the June 14, 2004 application 
to be the initial claim for VA nonservice connected pension 
benefits from this Veteran.  His entitlement to that benefit 
was established based upon his age.  Law and regulation 
provides that a Veteran who is 65 years old is presumed 
entitled.  38 U.S.C.A. § 1513; 38 C.F.R. § 3.3.  This was 
established by the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 207, 115 Stat 976, 991 
(codified as amended at 38 U.S.C.A. § 1513 (West 2002 & Supp. 
2007)), effective September 17, 2001.

The addition of this presumption for Veterans age 65 or older 
is liberalizing legislation.  Regulations provide that for a 
liberalizing change in law, when a Veteran is shown to be 
entitled to the benefit as of the effective date of the 
change, benefits may be awarded for up to one year prior to 
the determination of entitlement.  38 C.F.R. § 3.114.  In 
this case, the Veteran was 70 years of age as of the date of 
change in law establishing the presumption for Veterans age 
65 and older.  His basic entitlement to nonservice connected 
pension was established as of September 17, 2001.  Under 
38 C.F.R. § 3.114, then, one year of retroactive benefits is 
warranted.

An earlier effective date of June 14, 2003, the date one year 
prior to the date of receipt of the claim, is established.


ORDER

An effective date of June 14, 2003, for entitlement to 
nonservice connected pension, is granted, subject to the laws 
and regulations governing payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


